Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143658                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ROBERT T. REDMOND,                                                                                      Brian K. Zahra,
            Plaintiff,                                                                                               Justices
  and
  THOMAS R. TIBBLE and PATTI L. TIBBLE,
            Plaintiffs-Appellees,
  v                                                                SC: 143658
                                                                   COA: 297349
                                                                   Van Buren CC: 07-560570-CH
  VAN BUREN COUNTY,
           Defendant-Appellee,
  and
  WALTER W. GOODRICH, SAND HAVEN
  SHORES HOMEOWNERS ASSOCIATION,
  DARREN MALEK, LARA MALEK, PAUL
  C.W. HEMMETER, STEVEN EVANS, Trustee,
  RICHARD F. SHIELDS, JAMES W. ATKINSON,
  Trustee, STEVEN W. DOMBRAUSKAS,
  EDWARD L. PALMER, ALICE J. PALMER,
  WOOD TOM MANAGEMENT, and PETER A.
  ANGELOS,
              Defendants-Appellants,
  and
  SAND HAVEN VOLUNTARY ASSOCIATION
  and UNKNOWN HEIRS OF DWIGHT AND
  ALICE PORTER,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 21, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2012                         _________________________________________
           t0425                                                              Clerk